Citation Nr: 0901345	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-27 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for bilateral hearing loss 
and assigned a noncompensable evaluation.  

In December 2008, a travel board hearing was held before the 
undersigned.  At that time, the veteran submitted additional 
evidence with a waiver of RO consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2006, the RO implemented a Board grant of service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  The veteran contends that the 
currently assigned evaluation does not adequately reflect the 
severity of his disability.

At the December 2008 hearing, the veteran testified that he 
has problems with word recognition and he argued that the 
June 2008 examination conducted at the VA medical center 
(VAMC) in West Palm Beach was not adequate.  In support of 
his contention, he submitted a December 2008 audiogram and 
word recognition test from a private provider.  On review, 
this examination did not use the Maryland CNC test to 
determine word recognition scores and therefore, it is not 
adequate for VA rating purposes.  See 38 C.F.R. § 4.85(a) 
(2008).  Notwithstanding, the Board notes that the speech 
recognition scores shown on the December 2008 private 
examination are significantly lower than those shown on the 
June 2008 VA examination.  Given the veteran's testimony 
regarding difficulties hearing and the disparity in test 
scores, the Board finds that additional examination is 
warranted.  See 38 C.F.R. § 3.327 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule a VA examination to determine 
the current severity of the veteran's 
hearing loss.  If possible, please 
schedule the examination at a location 
other than VAMC West Palm Beach.  
Appropriate testing, to include a 
puretone audiometry test and a 
controlled speech discrimination test 
(Maryland CNC), should be conducted.  
The claims folder should be available 
for review and the examiner should note 
that it has been reviewed.  

2.	Upon completion of the above requested 
development 
	and any additional development deemed 
appropriate, readjudicate the issue of 
entitlement to an initial compensable 
evaluation for bilateral hearing loss.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



